Case 3:20-cv-05110-VC Document 12 Filed 09/09/20 Page 1of1

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.3:20-cv-5110 TSH

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) BrandRep, LLC

 

was received by me on (date) 9/1/2020

 

© I personally served the summons on the individual at (place)

on (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 served the summons on (name of individual) | Sharmaine Harris , who is

 

designated by law to accept service of process on behalf of (name of organization) BrandRep, LLC

 

c/o Cogency Global Inc., Service time - 10:35 a.m. on (date) 9/2/2020 > Or

 

© J returned the summons unexecuted because > or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: ; 9/4/2020 POL J a

ABerver S signature

Robert Delacy, Process Server
Printed name and title

 

D. M. Professional Services
501 Silverside Rd, Ste 72
Wilmington, DE 19809

 

Server's address

Additional information regarding attempted service, etc:
